John I. Purtle, Justice, concurring. I concur because the majority holds that the issue of admitting the psychologist’s testimony is not reached on appeal. When we face the issue I will insist that neither a psychologist nor anyone else may testify as to whether any particular person is telling the truth or not. It would take clairvoyant power to make such a determination. The statements of the psychologist were admitted pursuant to Unif. R. Evid. 803 (4) which is an exception to the hearsay rule. This rule expressly provides that statements for the purpose of medical treatment or diagnosis are admissible. The testimony in this case cannot possibly be attributed to such purposes. If such testimony were allowed a doctor could describe to the jury how an accident occurred, if a patient first told him how it happened.